Citation Nr: 1700241	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to November 1945.  He died in November 2012; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Certificate of Death shows that he died in November 2012 at the Fulton Center for Rehabilitation and Healthcare.  His immediate cause of death is listed as acute cardio-pulmonary failure, due to or as a consequent of failure to thrive, due to or a as a consequence of dementia probably of the Alzheimer type.  Chronic obstructive pulmonary disease, Parkinson's disease and "anemia of cardiac disease" are listed as other significant conditions which contributed to his death.  

Review of the record shows that the Veteran's treatment records from the Fulton Center for Rehabilitation and Healthcare are not associated with the record.  On remand, such treatment records must be sought.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD).

The appellant and her representative argue that the Veteran's PTSD contributed to his cardiac anemia and his failure to thrive, conditions which are listed on his death certificate.  Her representative notes that "www.PTSD.VA.gov and the PILOTS database" provide a link between PTSD and cardiovascular conditions.  See April 2015 VA Form 646.  

In support of her claim, the appellant submitted a private medical opinion, authored by the Veteran's attending physician at the Fulton Center for Rehabilitation and Healthcare in December 2012, who concluded that the Veteran's PTSD "contributed to aggravating his condition to include failure to thrive and ultimately his demise."  This opinion, in the judgment of the Board, is inadequate to decide the claim because the physician does not explain how PTSD contributed to the Veteran's failure to thrive.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In addition, a May 2013 VA medical advisory opinion found that it is "less likely than not" that the Veteran's service-connected PTSD contributed materially or significantly to his failure to thrive or his eventual demise.  In support of this opinion, the examiner noted that the Veteran "had a good appetite and had discontinued Xanax as he was doing better" and was "noted to be adapting well to transfer to Nursing facility."  However, as the records from the Fulton Center for Rehabilitation and Healthcare, the place of the Veteran's death, have not been obtained and are not available for review, it appears that this opinion is based on VA treatment records prior to the Veteran's death (these records are contained in the Veteran's Virtual VA claims folder).  Further, this opinion is inconsistent with the "failure to thrive" listed as a contributory cause of death.  As such, this opinion is also inadequate for rating purposes and remand for a more complete VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please request the appellant to obtain (and submit for the record) the Veteran's terminal records from Fulton Center for Rehabilitation and Healthcare (listed on the death certificate), 847 County Highway 122, Gloversville, NY 12078 through November 2012, or to submit a medical release authorizing VA to obtain such records on her behalf.

2.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the cause of the Veteran's death in November 2012.  Based on the evidence of record, the consulting provider should opine:

a. Is it at least as likely as not (a 50 percent or higher probability) that PTSD: 
(i) caused or 
(ii) contributed substantially or materially to cause the Veteran's death.  (did the Veteran's service-connected PTSD involve an active process affecting vital organs such that there was a resulting general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?)

In rendering the requested opinion, the physician should consider and discuss all pertinent evidence of record-to particularly include the December 2012 statement by the Veteran's private attending physician, the May 2013 VA medical advisory opinion and the medical resources identified by the appellant's representative in the April 2015 VA Form 646 ("www.PTSD.VA.gov and the PILOTS database ") and any other relevant medical literature, as well as the appellant's assertion that the service-connected PTSD contributed to the Veteran's failure to thrive and/or his cardiac conditions to such a level as to cause his death.  All pertinent medical treatment reports of record should also be considered.

The consulting provider should note the following regulatory guidance: A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

The consulting physician must explain the rationale for all opinions.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for an opinion sought, such should be arranged. 

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

3.  After the development requested above is completed, please readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




